


EXHIBIT 10.1
PARS AWARD AGREEMENT


 
To:                      ______________
 
From:
Human Resources and Compensation Committee of the Board of Directors
(the “Committee”)

 
Subject:
ESCO Technologies Inc. 2013 Incentive Compensation Plan (“Plan”) –

 
 
20__ Award (“Award”)

 
1.           Award.  Effective __________, 20__ (the “Effective Date”) the
Committee has awarded to you ______ Performance-Accelerated Restricted Share
Units (the “PARS Units”) pursuant to the Plan, representing the right to receive
______ shares of Company Stock upon satisfaction of all of the terms and
conditions set forth in this Award Agreement and in the Plan, a copy of which
has been delivered to you.
 
2.           Payout Terms.
 
(a)           If you are continuously employed by the Company or a subsidiary of
the Company from the Effective Date through the close of business on the
“Vesting Date” as defined in the following paragraphs, you will become entitled
to receive one share of Company Stock for each PARS Unit, and such shares of
Company Stock will be issued to you (net of required tax withholdings) as of the
next business day after the Vesting Date.
 
(b)           As of the Effective Date, the Vesting Date is September 30,
20__.  However, the Vesting Date may be accelerated as to all or part of the
PARS Units upon the occurrence of one or more of the conditions set forth in
paragraph 2(c) and/or 2(d).
 
(c)           Notwithstanding paragraph 2(b), if, as of any date during the
two-year period commencing October 1, 20__ and ending September 30, 20__, the
30-Day Average Value Per Share of Company Stock reaches an amount set forth in
column (A) below, the Vesting Date for the corresponding percentage of the PARS
Units set forth under column (B) below will be accelerated to March 31 of the
Company’s Fiscal Year following the Fiscal Year in which the criteria for
acceleration are first met.
(A)
If the 30-Day Average Value Per Share of Company Stock reaches at least:
 
(B)
The Cumulative Percent of Award Accelerated shall be:
$_____
 
100%
$_____
 
50%

 
Whether or not the above conditions for acceleration are met, the Committee may,
but shall not be obligated to, in its sole discretion authorize full or partial
acceleration of the Vesting Date based upon its evaluation of the Company’s
financial performance against such other performance measures as the Committee
may consider appropriate, including (by way of example and not limitation) cash
flow, earnings, sales and margins.
 
(d)           Notwithstanding paragraphs 2(b) or 2(c), if there is a Change of
Control before all shares of Company Stock have been issued to you under this
Award and either:
 
 
(i)
you are employed by the Company on the effective date of the Change of Control
(the “CoC Effective Date”), or

 
 
(ii)
not more than ninety (90) days prior to the CoC Effective Date your employment
with the Company is terminated, or the Plan is amended, changed or modified in
such manner as to reduce or eliminate the benefits provided in this Award, and
such termination, amendment, change or modification was done at the request of a
third party who, at such time, had taken steps reasonably calculated to effect a
Change of Control, and the Change in Control described in this clause 2(d)(ii)
subsequently does occur;

 
then:
 
 
(1)
the continuous employment requirement of paragraph 2(a) shall not apply to you
with respect to the period between the termination, amendment, change or
modification described in clause 2(d)(ii) and the CoC Effective Date, and

 
 
(2)
the entire then-remaining undistributed portion of the Award will be converted
into the right to receive cash in an amount equal to the number of
then-remaining PARS Units multiplied by the 10-Day Average Value Per Share of
Company Stock on the last trading day prior to the CoC Effective Date, and such
cash will be paid to you (net of tax withholdings) within 30 days after the CoC
Effective Date.

 
However, in such event, the following additional terms will apply to the Award:
 
 
(I)
Notwithstanding the foregoing provisions of this paragraph 2(d), in the event a
certified public accounting firm designated by the Committee (the “Accounting
Firm”) determines that any payment (whether paid or payable pursuant to the
terms of this Award or otherwise and each such payment hereinafter defined as a
“Payment” and all Payments in the aggregate hereinafter defined as the
“Aggregate Payment”), would subject you to tax under Section 4999 of the
Internal Revenue Code of 1986 (“Code”) then such Accounting Firm shall determine
whether some amount of payments would meet the definition of a “Reduced
Amount”.  If the Accounting Firm determines that there is a Reduced Amount,
payments shall be reduced so that the Aggregate Payments shall equal such
Reduced Amount.  For purposes of this clause 2(d)(I), the “Reduced Amount” shall
be the largest Aggregate Payment which (A) is less than the sum of all Payments
and (B) results in aggregate Net After Tax Receipts which are equal to or
greater than the Net After Tax Receipts which would result if Payments were made
without regard to this clause 2(d)(I). “Net After Tax Receipt” means the Present
Value (defined under Section 280G(d)(4) of the Code) of a Payment net of all
taxes imposed on you under Section 1 and 4999 of the Code by applying the
highest marginal rate under Section 1 of the Code.

 
 
(II)
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination of the Accounting Firm hereunder, it is
possible that Payments will be made by the Company which should not have been
made (the “Overpayments”) or that additional Payments which the Company has not
made could have been made (the “Underpayments”), in each case consistent with
the calculations of the Accounting Firm.  In the event that the Accounting Firm,
based either upon (A) the assertion of a deficiency by the Internal Revenue
Service against the Company or you which the Accounting Firm believes has a high
probability of success or (B) controlling precedent or other substantial
authority, determines that an Overpayment has been made, any such Overpayment
shall be treated for all purposes as a loan to you which you shall repay to the
Company together with interest at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code; provided, however, that no amount shall be
payable by you to the Company if and to the extent such payment would not reduce
the amount which is subject to taxation under Section 1 and Section 4999 of the
Code or if the period of limitations for assessment of tax has expired.  In the
event that the Accounting Firm, based upon controlling precedent or other
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Company to you together with interest
at the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Code.

 
(e)           Notwithstanding any other provision of this Section 2, if your
employment terminates on account of death, disability, retirement or otherwise
prior to the time you become entitled to receive a distribution in respect of
this Award, the Committee, in its absolute discretion, may make such full,
pro-rata, or no distribution of Company Stock in satisfaction of this Award as
it may determine, either to you or, if termination is on account of death, to
your surviving spouse, heirs or estate as it may determine, all in its sole and
complete discretion.
 
3.           Share Ownership Requirements. You are expected to own shares of
Company Stock with a fair market value equal to a multiple of your total cash
compensation (the “Share Ownership Requirement”).  If you do not currently meet
your Share Ownership Requirement, you must retain 50% of any Award distribution
which you receive under Section 2 (which will be net of any Company tax
withholdings) until the Share Ownership Requirement is satisfied.  Thereafter
you must maintain ownership of a sufficient number of shares of Company Stock to
ensure that the Share Ownership Requirement remains satisfied.  The satisfaction
of the requirements of this Section 3 will be reviewed periodically as
determined by the Committee.
 
4.           Definitions.  For purposes of the Award, the following terms have
the following meanings:
 
(a)           “10-Day Average Value Per Share” means the average daily closing
price of Company Stock on the New York Stock Exchange over the last 10 trading
days on which Company Stock is traded preceding the CoC Effective Date.
 
(b)           “30-Day Average Value Per Share” means the average daily closing
price of Company Stock on the New York Stock Exchange over any period of 30
consecutive trading days on which Company Stock is traded.
 
(c)           “Change of Control” means:
 
(i)           The purchase or other acquisition (other than from the Company) by
any persons, entity or group of persons, within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(excluding, for this purpose, the Company or its subsidiaries or any employee
benefit plan of the Company or its subsidiaries), of the beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either the then-outstanding shares of Company Stock or the combined
voting power of the Company’s then-outstanding securities entitled to vote
generally in the election of directors; or
 
(ii)           Individuals who, as of the date hereof, constitute the Board (as
the date hereof, the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board, provided that any person who becomes a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Company, as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) shall be, for purposes of this subparagraph 4(c)(ii), considered as though
such person were a member of the Incumbent Board; or
 
(iii)           Approval by the stockholders of the Company of a reorganization,
merger or consolidation, in each with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than 50% of,
respectively, the then-outstanding Company Stock and the combined voting power
entitled to vote generally in the elections of directors of the reorganized,
merged or consolidated corporations’ then-outstanding voting securities, or of a
liquidation or dissolution of the Company or of the sale of all or substantially
all of the assets of the Company.
 
(d)           “Company Stock” means the common stock of the Company.
 
(e)           “Fiscal Year” means the fiscal year of the Company, which as of
the date hereof is the twelve month period commencing October 1 and ending
September 30.
 
5.           Taxes.  Company Stock issued pursuant to an Award shall be valued
for tax purposes at its closing price on the New York Stock Exchange on the
Vesting Date, or if the Company Stock is not traded on such Exchange on the
Vesting Date, then on the last day prior to the Vesting Date on which the
Company Stock is traded on such Exchange.  Sufficient shares of Company Stock or
cash, as the case may be, shall be withheld from any distribution hereunder to
satisfy the Company’s tax withholding requirements in respect of such
distribution.
 
[Alternate A – Non-CA
Awards]6.                                                                Covenants.
 
(a)           You agree that during the period beginning on the Effective Date
and ending two (2) years after the date on which you receive the final
distribution of Company Stock (or payment of cash, in the event of a Change of
Control) to which you are or become entitled under Section 2 of this Award, you
will not do any of the following:
 
(i)           as an individual or as a partner, employee, agent, advisor,
consultant or in any other capacity of or to any person, firm, corporation or
other entity, directly or indirectly carry on any business or become involved in
any business activity, which is (i) competitive with the business of the Company
(or any affiliate of the Company), as presently conducted and as said business
may evolve in the ordinary course, and (ii) a business or business activity in
which you were engaged in the course of your employment with the Company (or any
affiliate of the Company); but notwithstanding the foregoing, nothing herein
shall prevent you from being a 2% or less shareholder of a publicly traded
corporation;
 
(ii)           as an individual or as a partner, employee, agent, advisor,
consultant or in any other capacity of or to any person, firm, corporation or
other entity, directly or indirectly recruit, solicit or hire, or assist anyone
else in recruiting, soliciting or hiring, any employee of the Company (or any
affiliate of the Company);
 
(iii)           induce or attempt to induce, or assist anyone else to induce or
attempt to induce, any customer of the Company (or any affiliate of the
Company), to discontinue its business with the Company (or with any affiliate of
the Company);
 
(iv)           engage in the unauthorized use or disclosure of confidential
information or trade secrets of the Company or its affiliates resulting in harm
to the Company or its affiliates; or
 
(v)           engage in intentional misconduct resulting in a financial
restatement or in an increase in your incentive or equity compensation.
 
(b)           In the event of a breach or threatened breach of the covenants
described in paragraph 6(a), the Company shall be entitled, in addition to any
other legal or equitable remedies it may have:
 
(i)           to temporary, preliminary and permanent injunctive relief
restraining such breach or threatened breach. You hereby expressly acknowledge
that the harm which might result as a result of any noncompliance by you would
be largely irreparable, and you agree that if there is a question as to the
enforceability of any of the provisions of this Award, you will abide by the
Award until after the question has been resolved by a final judgment of a court
of competent jurisdiction;
 
(ii)           to cancel this Award; and/or
 
(iii)           to recover from you (1) any shares of stock transferred to you
under this Award during any period(s) (A) that you were in breach of any of the
above described covenants or (B) in the case of intentional misconduct resulting
in a financial restatement during the periods that required statement, but in
either case not to exceed three years , and (2) the proceeds from any sales of
such shares received under this Award during the above time periods to the
extent such shares transferred to you under this Award have been sold or
retained by the Company to pay your taxes.  The Committee shall have sole
discretion in determining the amount that shall be recovered from you under this
subparagraph 6(b)(iii).
 
[Alternate B – CA Awards
Only]6.                                                                Covenants.
 
(a)           To the extent that you engage in conduct described in paragraph
6(b) during the period beginning on the Effective Date and ending two (2) years
after the date on which you receive the final distribution of Company Stock (or
payment of cash, in the event of a Change of Control) to which you are or become
entitled under Section 2 of this Award,, you agree that the Company shall be
entitled to recover amounts as described in paragraph 6(c).
 
(b)           The conduct described in this paragraph 6(b) is any of the
following:
 
(i)           As an individual or as a partner, employee, agent, advisor,
consultant or in any other capacity of or to any person, firm, corporation or
other entity, directly or indirectly carrying on any business or becoming
involved in any business activity, which is (A) competitive with the business of
the Company (or any affiliate of the Company), as presently conducted and as
said business may evolve in the ordinary course, and (B) a business or business
activity in which you were engaged in the course of your employment with the
Company (or any affiliate of the Company); but notwithstanding the foregoing,
nothing herein shall prevent you from being a 2% or less shareholder of a
publicly traded corporation;
 
(ii)           As an individual or as a partner, employee, agent, advisor,
consultant or in any other capacity of or to any person, firm, corporation or
other entity, directly or indirectly recruiting, soliciting or hiring, or
assisting anyone else in recruiting, soliciting or hiring, any employee of the
Company (or any affiliate of the Company);
 
(iii)           Inducing or attempting to induce, or assisting anyone else to
induce or attempt to induce, any customer of the Company (or any affiliate of
the Company), to discontinue its business with the Company (or with any
affiliate of the Company);
 
(iv)           Engaging in the unauthorized use or disclosure of confidential
information or trade secrets of the Company or its affiliates resulting in harm
to the Company or its affiliates; or
 
(v)           Engaging in intentional misconduct resulting in a financial
restatement or in an increase in your incentive or equity compensation.
 
(c)           In the event you engage in conduct described in paragraph 6(b),
the Company shall be entitled:
 
(i)           to cancel this Award; and/or
 
(ii)           to recover from you (1) any shares of stock transferred to you
under this Award during any period(s) (A) that you were in breach of any of the
above described covenants or (B) in the case of intentional misconduct resulting
in a financial restatement during the periods that required statement, but in
either case not to exceed three years , and (2) the proceeds from any sales of
such shares received under this Award during the above time periods to the
extent such shares transferred to you under this Award have been sold or
retained by the Company to pay your taxes.  The Committee shall have sole
discretion in determining the amount that shall be recovered from you under this
subparagraph (ii).
 
7.           Choice of Law; Venue.  This Award shall be construed and
administered in accordance with the laws of the State of Missouri without regard
to the principles of conflicts of law which might otherwise apply. In light of
the fact that the Company is headquartered in St. Louis, Missouri, the Plan was
established and is administered in the State of Missouri and the majority of the
Committee’s meetings are held in the State of Missouri, any litigation
concerning any aspect of this Award shall be conducted exclusively in the State
or Federal Courts in the State of Missouri.
 
8.           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law.  If any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, (a) the parties agree that such provision(s) will be enforced to
the maximum extent permissible under the applicable law, and (b) any invalidity,
illegality or unenforceability of a particular provision will not affect any
other provision of this Agreement.
 
9.           Amendment.  The Award may be amended by written consent between the
Company and you.
 
[For Awards to licensed attorneys
only]10.                                                                           Ethical
Obligations.  In recognition of your ethical duties and responsibilities as a
licensed attorney, the parties agree that nothing in this Award shall prevent
you from providing legal advice or otherwise being engaged in the practice of
law; provided, however, that you agree not to breach any ethical obligations you
have by virtue of being, or having been, the Company’s corporate counsel.
 


 
Executed __________, 20__.


ESCO TECHNOLOGIES
INC.                                                                                     AGREED
TO AND ACCEPTED:




By:
__________________________                                                                                                ____________________________
Vice
President                                                                                     Participant


 

